NDFL 245B (Rev. 11/16)      Jud gment in a Criminal Case
                            Sheet 2 - Imprisonment

                                                                                                       Judgment- Page -�2�_   of        8
DEFENDANT:                   RONALD ROSCOE
CASE NUMBER:                 3:18crl 13-001-MCR

                                                                 IMPRISONMENT
         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Life as to Count 1; 720 Months as to Count 2; 480 Months as to Count 3, with said terms to run concurrently one with the other;
 and 120 Months as to Count 5, to run consecutively to Counts 1 and 2.


     � The court makes the following recommendations to the Bureau of Prisons:
       The court recommends to the Bureau of Prisons that the defendant be designated to a facility for confinement near Dundee,
       Michigan.

          It is the recommendation of the coutt that while the defendant is incarcerated, he participates in a Sex Offender Treatment
          Program or other such similar program offered through the Bureau of Prisons.


     � The defendant is remanded to the custody of the United States Marshal.

     D    The defendant shall smTender to the United States Marshal for this disn·ict:
          D     at_ _ _
                      _ ___                         D a.m.          Dp.m.        on

          D     as notified by the United States Marshal.

     D    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          D     before 2 p.m. on

          D     as notified by the United States Marshal.

          0     as notified by the Probation or Pretrial Services Office.

                                                                       RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                               to

at                                                         with a certified copy of this judgment.


                                                                                                     UNITED STATES MARSHAL


                                                                               By
                                                                                                     DEP!ITY UNITED STATES MARSHAL
